 

Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as of
February 3, 2014, among MWI VETERINARY SUPPLY CO., an Idaho corporation (the
“Borrower”), MWI VETERINARY SUPPLY, INC., a Delaware corporation (the “Parent”),
MEMORIAL PET CARE, INC., an Idaho corporation (“Memorial” and together with
Parent, collectively, the “Guarantors” and individually, a “Guarantor”), BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), WELLS FARGO
BANK, N.A., a national banking association (“Wells Fargo” and together with Bank
of America and each other lender from time to time party hereto, collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., a
national banking association, as issuer of letters of credit (in such capacity,
the “L/C Issuer”) and as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS

A.The Borrower, the Guarantors, the Lenders, the Administrative Agent and the
L/C Issuer are each a party to that certain Credit Agreement dated as of
December 13, 2006 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which and
subject to the terms and conditions therein contained, the Lenders agreed to
make Loans to the Borrower and the L/C Issuer agreed to issue Letters of Credit
for the account of the Borrower (the “Credit Facility”) in an aggregate amount
not to exceed $150,000,000.

B.The Borrower has requested that the Lenders increase the amount of the Credit
Facility from $150,000,000 to $200,000,000 and to make certain other
modifications to the Credit Agreement, which the Lenders, the Administrative
Agent and the L/C Issuer have agreed to do, subject to the terms and conditions
of this Amendment.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree as follows:

AGREEMENT

1.Definitions; Interpretation.  All capitalized terms used in this Amendment and
not otherwise defined herein have the meanings specified in the Credit
Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.04 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.

2.Amendment to Credit Agreement.    Schedules 2.01 and 5.13 attached to the
Credit Agreement are deleted and Schedules 2.01 and 5.13 attached hereto are
substituted in their stead.

3.Amendments to Notes.  The Notes are amended as follows:

(a)Bank of America Note.  In the heading of the Note made by Borrower in favor
of Bank of America, the amount of “$85,500,000” is deleted and the amount of
“$114,000,000” substituted in its stead.

(b)Wells Fargo Note.  In the heading of the Note made by Borrower in favor of
Wells Fargo, the amount of “$64,500,000” is deleted and the amount of
“$86,000,000” substituted in its stead.

4.Conditions to Effectiveness.  Notwithstanding anything contained herein to the
contrary, this Amendment shall become effective when each of the following
conditions is fully and simultaneously satisfied; provided that each of the
following conditions is fully and simultaneously satisfied on or before
February 5, 2014:





 

--------------------------------------------------------------------------------

 

 

(a)Delivery of Amendment.  The Borrower, each Guarantor, the Administrative
Agent, the L/C Issuer and each Lender shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, sufficient in number
for distribution to the Administrative Agent, each Lender and the Borrower;

(b)Authorization.  The Administrative Agent shall have received the following,
each in form and substance and dated as of a date satisfactory to the
Administrative Agent and its legal counsel:

(i)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require to establish the identities of
and verify the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which the Borrower or such Guarantor is a party; and

(ii)such evidence as the Administrative Agent may reasonably require to verify
that the Borrower and each Guarantor is duly organized or formed, validly
existing, in good standing and qualified to engage in business in each
jurisdiction in which it is required to be qualified to engage in business,
including certified copies of the Borrower’s and each Guarantor’s Organization
Documents, certificates of good standing and/or qualification to engage in
business.

(c)Consents, Etc.  The Administrative Agent shall have received such evidence as
the Administrative Agent or the Required Lenders may reasonably require to
verify that the Borrower and each Guarantor has obtained all consents,
approvals, permits or other authorizations from all relevant Governmental
Authorities, required to be obtained in connection with the execution, delivery
or performance by, or enforcement against, the Borrower and each Guarantor of
this Amendment and the other Loan Documents.

(d)Representations True; No Default.  The representations of the Borrower as set
forth in Article V of the Credit Agreement shall be true on and as of the date
of this Amendment with the same force and effect as if made on and as of this
date or, if any such representation or warranty is stated to have been made as
of or with respect to a specific date, as of or with respect to such specific
date.  No Event of Default and no event which, with notice or lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing or will occur as a result of the execution of this Amendment; and

(e)Other Documents.  The Administrative Agent and the Lenders shall have
received such other documents, instruments, and undertakings as the
Administrative Agent and such Lender may reasonably request.

5.Representations and Warranties.  The Borrower hereby represents and warrants
to the Lenders, the Administrative Agent and the L/C Issuer that each of the
representations and warranties set forth in Article V of the Credit Agreement is
true and correct as if made on and as of the date of this Amendment or, if any
such representation or warranty is stated to have been made as of or with
respect to a specific date, as of or with respect to such specific date.  The
Borrower expressly agrees that it shall be an additional Event of Default under
the Credit Agreement if any representation or warranty made by the Borrower
hereunder shall prove to have been incorrect in any material respect when made.

6.No Further Amendment.  Except as expressly modified by this Amendment, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect.  The Borrower and each Guarantor hereby ratifies and
confirms each of their respective debts, liabilities, obligations, covenants and
duties to each Lender, the Administrative Agent and the L/C Issuer arising under
the Credit Agreement and the other Loan Documents to which the Borrower or such
Guarantor is a party.  Without limiting the foregoing, each Guarantor hereby
confirms and agrees that its guarantee of the payment and performance of the
Obligations remains in full force and effect, and that the Obligations shall
include the debts, liabilities, obligations, covenants and duties of, the
Borrower to each Lender, the



 

--------------------------------------------------------------------------------

 

 

Administrative Agent and the L/C Issuer arising under the Credit Agreement as
amended by this Amendment.

7.Reservation of Rights.  The Borrower and each Guarantor acknowledges and
agrees that the execution and delivery by the Administrative Agent, the L/C
Issuer and the Lenders of this Amendment shall not be deemed to create a course
of dealing or otherwise obligate the Administrative Agent, the L/C Issuer or any
Lender to forbear or execute similar amendments under the same or similar
circumstances in the future.

8.Miscellaneous.

(a)Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF IDAHO; PROVIDED THAT THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

(b)Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(c)Authorization.  Lenders hereby authorize and instruct the Administrative
Agent to execute and deliver this Amendment.

(d)Integration.  This Amendment, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

(e)Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

MWI VETERINARY SUPPLY CO.

By:  /s/ James F. Cleary, Jr.                                 

Name: James F. Cleary, Jr.

Title: President

MWI VETERINARY SUPPLY, INC.

By: /s/ James F. Cleary, Jr.

Name: James F. Cleary, Jr.

Title: President

MEMORIAL PET CARE, INC.

By: /s/ James F. Cleary, Jr.

Name: James F. Cleary, Jr.





 

--------------------------------------------------------------------------------

 

 

Title: President

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Dora A. Brown

Name: Dora A. Brown

Title: Vice President

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

By: /s/ Greg Zangt

Name: Greg Zangt

Title: Sr. Vice President

WELLS FARGO BANK, N.A., as a Lender

By: /s/ Linda K. Armstrong

Name: Linda K. Armstrong

Title: VP/Senior Relationship Manager

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$
114,000,000.00 

57.000000000% 

Wells Fargo Bank, N.A.

$
86,000,000.00 

43.000000000% 

Total

$
200,000,000.00 

100.000000000% 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN BORROWER

Part (a).Subsidiaries.


Name of Direct Owner


Name of Subsidiary

Jurisdiction of Formation

Percentage Ownership

MWI Veterinary Supply, Inc.

MWI Veterinary Supply Co.

Idaho

100%

MWI Veterinary Supply Co.

Memorial Pet Care, Inc.

Idaho

100%

MWI Veterinary Supply Co.

MWI Supply (UK Holdings) Limited

England

100%

MWI Supply (UK Holdings) Limited

MWI Supply (UK) Limited

England

100%

MWI Supply (UK) Limited

MWI Supply (UK Acquisition) Limited

England

100%

MWI Supply (UK Acquisition) Limited

Centaur Services Limited

England

100%

Centaur Services Limited

Labpak Limited

England

100%

Centaur Services Limited

Somervet Limited

England

100%

Part (b).Other Equity Investments.


Name of Owner


Name of Investment

Jurisdiction of Formation

Percentage Ownership

MWI Veterinary Supply Co.

Feeder’s Advantage LLC

Idaho

50%

MWI Veterinary Supply Co.

Securos Europe, GmbH

Germany

60%

MWI Veterinary Supply Co.

Cubex, LLC

Arizona

20%

MWI Veterinary Supply Co.

Durvet, Inc.

Missouri

5.44%

MWI Veterinary Supply Co.

ANIMALYTIX LLC

Delaware

16.67%

MWI Veterinary Supply Co.

WML, LLC

Delaware

50%

MWI Veterinary Supply Co.

Agri-Laboratories, Ltd.

Delaware

12.5%

MWI Veterinary Supply Co.

Vedco, Inc.

Delaware

5.9%

Part (c).Owners of Equity Interests in Borrower.


Name of Owner


Percentage Ownership

MWI Veterinary Supply, Inc.

100%

 



 

--------------------------------------------------------------------------------